In an action to recover damages for injury to property, plaintiffs appeal from an order of the Supreme Court, Queens County, dated May 15, 1961, which granted defendants’ motion (see 29 Mise 2d 641), made pursuant to section 237-a of the Civil Practice Act, to dismiss the action on the ground that process had not been served on any of the defendants and that the court was without jurisdiction. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.